Citation Nr: 0206711	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for a gunshot wound to 
the left chest, with a resolved hemopneumothorax, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from February 1968 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1996 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 1999, the Board remanded the issue on appeal to 
the RO.  The case was returned to the Board in May 2002.

The Board notes that the veteran is in receipt of an 
evaluation of 100 percent for PTSD, effective in September 
1996.


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left chest are not 
manifested by any significant muscle damage and a scar on the 
left chest is not tender or painful on objective 
demonstration.

2.  Pulmonary function tests in April 1999 demonstrated 
severe restrictive lung disease and moderate obstructive 
airway disease.

3.  A specialist in pulmonary medicine has found that only 10 
percent of the veteran's overall lung function compromise is 
attributable to residuals of a gunshot wound and resolved 
hemopneumothorax.



CONCLUSION OF LAW

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound to the left chest, with resolved 
hemopneumothorax, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit he seeks. The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The record reveals that, in August 1969, while on leave, the 
veteran sustained a gunshot wound to the chest during a 
confrontation with a police officer.  He was taken to a 
private hospital.  The diagnosis was gunshot wound, left 
chest, with left hemopneumothorax.

At a VA examination in November 1984, an entrance wound from 
a bullet was found above the left sternoclavicular joint.  
There was a linear surgical scar secondary to the gunshot 
wound below the left nipple, which was approximately 4 inches 
in length and was not tender to palpation.  There was another 
long scar at the left costal margin below the left axilla, 
which was approximately 12 inches in length.  The veteran had 
some pain to palpation when direct pressure was put on his 
sternum or the lower scar.   A pulmonary examination showed 
inspiratory and expiratory wheezes in both lung fields, more 
prominent in the left than the right.  There was some 
dullness to percussion over the left lower lung field.  
Excursion of the left lung was also limited.

A rating decision in May 1984 granted service connection for 
gunshot wound, left chest, with resolved left hemothorax, and 
assigned a non-compensable disability evaluation.  A rating 
decision in February 1985 granted an evaluation of 20 percent 
for the gunshot wound disability.

A VA chest X-ray in June 1995 showed: curvilinear fibrotic or 
pleural scars at the left mid-lung; wiring of the sternum 
distally; and tiny metallic foreign bodies in the left 
lateral chest.

In July 1996, the veteran, through his representative, 
asserted a claim of entitlement to an evaluation in excess of 
20 percent for a gunshot wound to the left chest with left 
hemopneumothorax.

At a VA examination in September 1996, the veteran indicated 
that the gunshot wound entrance scar on his left chest was 
not hurting him but that he had a burning sensation from time 
to time.  He had only a minimum complaint about his chest.  
For years he had been inactive, so he had no shortness of 
breath.  Currently, he had no dyspnea on exertion.  He had 
smoked one and a half packs of cigarettes for 27 years.  On 
examination, his chest was symmetrical in contour; he had no 
cyanosis; chest circumference was 35 1/2 inches at inspiration 
and 34 1/2 inches at expiration.  The lungs were clear, without 
wheezing, rhonchi, or rales.  There was full excursion, 
bilaterally.  There was no deformity of the chest wall, which 
did not interfere with breathing.  There was no limitation of 
motion of the chest.  There was no swelling, herniation, 
keloid, or tenderness or pain of the chest scars on objective 
demonstration.  The pertinent diagnoses were history of left 
hemopneumothorax, status post drainage, with resolution, and 
nontender gunshot wound entrance scar, left front chest.

A VA chest X-ray in June 1997 showed postoperative changes 
and changes consistent with emphysema.

VA pulmonary function tests (PFTs) in June 1997 showed FEV-1 
of 63 percent predicted and FEV-1/FVC of 126 predicted.  
These were pre-drug results without use of a bronchodilator.

At a VA respiratory examination in June 1997, it was noted 
that in 1969 the veteran had a chest tube placed for a 
collapsed lung after he had been shot.  The veteran indicated 
that since then he had been doing well from a pulmonary 
perspective.  He denied having any dyspnea on exertion, 
sputum production, anorexia, or weight loss.  He stated that 
he was fully active and he claimed to have quit smoking 
several months earlier.  He had a 60 pack-year history of 
smoking.  On examination, the veteran's lungs were clear; 
there was no wheezing and no rales; and there was no evidence 
of cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  A chest X-ray showed some interstitial changes 
at both lung bases.  PFTs showed normal mechanics with a 
normal FEV-1/FVC.  However, his diffusing capacity for carbon 
monoxide was severely reduced.  The veteran showed a mild 
reduction in total lung capacity.  The diagnosis was mild 
restrictive impairment, possibly related to a previous 
history of a gunshot wound to the left chest, with no 
evidence of asthma or emphysema.

During VA hospitalization for psychiatric treatment in 
July/August 1998, the veteran stated that he had difficulty 
breathing at times.  He denied having a cough or chest pain.  
On examination of the thorax and lungs, a scar on the left 
upper chest was noted; breath sounds appeared distant; and 
the left chest seemed to be higher than the right one.  

A VA chest X-ray in April 1999 showed: evidence of a prior 
median sternotomy; the presence of small bullet fragments 
posteriorally on the left; scattered lung parenchymal scars; 
and hyperinflation of the lungs consistent with chronic 
obstructive pulmonary disease (COPD).  There were no definite 
acute lung infiltrates.  The impression was COPD without 
definite active process.

VA PFTs in April 1999 showed FEV-1 of 76 percent predicted 
and FEV-1/FVC of 81 percent predicted.  These were post-
bronchodilator results.

At a VA respiratory examination in April 1999, it was noted 
that an examination and diagnostic studies in 1997 had 
revealed some early restrictive lung disease but no sign of 
obstructive lung disease yet.  It was also noted that the 
veteran had been a smoker for over 35 years.  Currently, the 
veteran complained that he got short of breath when he walked 
about 2 blocks.  He stated that occasionally he had a 
productive cough.  He was not on any medication for his lungs 
and he was not using oxygen.  He denied any weight loss.  He 
was still smoking a pack of cigarettes per day and he was not 
interested in quitting.  On examination, the lungs were clear 
to auscultation and there were no signs of cor pulmonale.  
PFTs were consistent with moderate obstructive airway 
disease, some rather severe restrictive lung disease, and, 
perhaps, some moderate diffusion defect.  The assessment was 
that the veteran was showing signs of both restrictive and 
obstructive lung disease; and that the veteran had 
significant lung disease but was pretty stable at the present 
time.  The examiner stated, "There is probably a mixed 
combination of restrictive changes from his old gunshot and 
considerable obstructive changes from early emphysema from 
his cigarette smoking.  It is somewhat difficult to separate 
the two out to which is more important."

In an attempt to clarify the effects of the service connected 
gunshot wound residuals and the effects of non-service 
connected COPD, the RO requested a medical opinion and 
received reports from 2 specialists in pulmonary medicine.  
One pulmonary specialist reported in August 2001 that it 
would not be impossible to determine which part of the 
veteran's COPD problem was due to his longstanding smoking 
history and what was due to impairment as a result of the 
gunshot wound.  The other pulmonary specialist reported that 
she had reviewed the veteran's medical records and found 
that:

It is likely that the veteran has some lung impairment 
as a result of his gunshot wounds.  However, I would 
assess this as being minimal in comparison to the role 
played by his smoking history.  I would base these 
conclusions on his examination in 1996, at which time 
he was not complaining of shortness of breath, the 
chest X-rays in his chart which show little volume loss 
as a result of his gunshot wound, the pulmonary 
function tests which present an obstructive pattern 
suggestive of the emphysema due to smoking, and 
examinations in the past which have not shown any 
wheezes, rales, or rhonchi in the veteran's chest.  I 
would evaluate the gunshot wound as contributing no 
more than 10% to the veteran's overall lung function 
compromise.     

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

In the veteran's case, the evidence fails to show that he 
sustained any significant muscle damage from the gunshot 
wound in 1969 or that he currently had any impairment of 
muscle function from the old gunshot wound.  The Board, 
therefore, finds that it would not be appropriate to rate 
residuals of the gunshot wound under the diagnostic codes 
pertaining to muscle injuries.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 
superficial scar which is tender or painful on objective 
demonstration warrants a maximum schedular evaluation of 10 
percent.  As there is no objective evidence that the scar 
from the 1969 gunshot wound is currently tender or painful, 
the Board finds that a separate evaluation for a left chest 
scar is not warranted.  

The veteran's disability for which he is seeking an 
evaluation in excess of 20 percent is rated under diagnostic 
criteria pertaining to respiratory impairment.  During the 
pendency of his appeal, those criteria were revised, 
effective October 7, 1996.  When the law or regulations 
applicable to a claim change during the pendency of an 
appeal, the version more favorable to the veteran shall be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991).  
The Board finds that the criteria which became effective 
October 7, 1996, are more favorable to the veteran and, 
consequently, those criteria will be applied in this case.

38 C.F.R. § 4.97 (2001), pertaining to restrictive lung 
disease, Diagnostic Code 6843 pertaining to traumatic chest 
wall defect, pneumothorax, hernia, etc., and a general rating 
formula for restrictive lung disease provide that FEV-1 of 
71- to 80-percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66- to 80-percent predicted warrants an 
evaluation of 10 percent.  FEV-1 of 56- to 70-percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- 
to 65-percent predicted warrants an evaluation of 30 percent.  
An evaluation of 60 percent requires FEV-1 of 40- to 55-
percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO 
(SB) of 40- to 55-percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A Note to Diagnostic Code 6843 provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall be rated at least 20 percent 
disabling.

Applying the general formula for rating restrictive lung 
disease to the results of the VA PFTs in 1997 and 1999 would 
result in an evaluation of 30 percent based on the 1997 
results and an evaluation of 10 percent based on the 1999 
results.  However, the evaluation of 30 percent based on the 
1997 PFTs would be for the veteran's overall lung impairment 
and the pulmonary specialist who reviewed his medical records 
in August 2001 reported that only 10 percent of his lung 
impairment is attributable to residuals of the service 
connected gunshot wound and resolved hemopneumothorax.  It 
would overcompensate the veteran for his service connected to 
disability to assign a rating for his overall lung disability 
when 90 percent of his lung impairment has been found by a 
specialist in pulmonary medicine to be attributable to non-
service connected lung disease due to cigarette smoking.  For 
that reason, the Board finds that the currently assigned 20 
percent evaluation adequately and appropriately compensates 
the veteran for his service connected disability and the 
preponderance of the evidence is against his claim for an 
evaluation in excess of 20 percent for a gunshot wound to the 
left chest with a resolved hemopneumothorax.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
   


ORDER

An increased evaluation for a gunshot wound to the left 
chest, with a resolved hemopneumothorax, is denied.  



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

